Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/25/2021.
Claims 1, 3-8, 17-18, 21-22, 24-27 are pending. Claims 2, 9-16, 19, 20, 23 are cancelled. Claims 28-32 are newly introduced. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 7-19, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant also points out that Turtinen provisional application is not identical and the support for subject matter pointed in par. 0025 may be missing. Examiner respectfully disagrees. Par. 0009 of provisional identically recites what is described in par. 0025 of the published application. As such, Turtinen is properly supported by the provisional application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 17, 18, Applicant references for example, second history data or third new data without particularly referencing first history data or first and second new data. The other elements are missing from the independent claims and renders these claims indefinite since they are not defined. For example, how is first new data related to the third new data defined in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 17, 18, 21, 22, 28, 29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2015/0117342 A1) in view of Xu et al. (US 8,982,780 B2) or Marchand et al. (EP 2079202A1).

Regarding claims 1, 17, 18, Loehr discloses a non-transitory computer-readable storage medium storing a computer program that, when executed by a processor, causes the processor to, or  a method or an apparatus of reporting BSR, the method or the apparatus being applied to a terminal and comprising: 
A processor and a memory storing instructions executable by the processor (par. 0201 and 0209, discloses a processor and memory); 
determine whether a trigger condition of triggering to report a target BSR again is currently satisfied after reporting the target BSR to a base station (see par. 0171, when the trigger 
report the target BSR to the base station again when the trigger condition is satisfied (see par. 0171, discloses sending the BSR). 
Loehr fails to disclose but Xu discloses wherein the trigger condition comprises any of: 
a buffer corresponding to a second logical channel is empty and there is fourth new data to be sent arriving at the second logical channel, wherein the second logical channel is a logical channel with a priority lower than that of a target logical channel, and the target logical channel is a logical channel currently having a buffer for data transmission (see col. 5, lines 15-49, discloses new data of lower priority regarding of queue being empty or not, triggers a BSR, see also col. 2, lines 31-col.3, line 15). Similar subject matter is also disclosed by Marchand at fig. 2 and par. 0016-0017. 
Marchand also discloses second history data to be sent exists in the first logical channel, the logical channel or the terminal, and there is third new data to be sent arriving at the first logical channel, the logical channel group or the terminal, wherein a data volume of the second history data to be sent is smaller than a second preset value (par. 0016-0017, discloses that when no data exists in the logical channel, equivalent to comparing to a second preset value, triggering BSR when new data arrives at a logical channel). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the trigger condition comprises any of: 
a buffer corresponding to a second logical channel is empty and there is fourth new data to be sent arriving at the second logical channel, wherein the second logical channel is a logical channel with a priority lower than that of a target logical channel, and the target logical channel 
The motivation for doing so would be prevent stalling low priority data. 

Regarding claim 3, 21, Loehr discloses the method wherein the first logical channel is any logical channel or a logical channel with the highest priority among all logical channels currently having data to be sent (see par. 0140, describes logical channel with data receiving new data); and the logical channel group is any logical channel group or a logical channel group comprising the logical channel with the highest priority among all logical channels currently having the data to be sent (par. 0136-138, describes logical channel and logical channel group).

Regarding claim 4, 22, Loehr discloses the method wherein the trigger condition further comprises: an arrival time length of the third new data reaching the preset time length (see fig. 12, par. 0165-0167, discloses wherein a timer (preset time length) is started when packets arrives).

Regarding claims 28, 31, 32, the method wherein the trigger condition further comprises: 
when first history data to be sent exists in a first logical channel, a logical channel group or the terminal, there is first new data to be sent arriving at the first logical, the logical channel group or the terminal, and a data volume of the first new data reaches a first preset value (see 
second new data arrives at the first logical channel, the logical channel group or the terminal, and an arrival time length of the second new data reaches a preset time length (see fig. 12, discloses a timer when data arrives and when it expires). 

Regarding claim 29, Loehr discloses the method wherein the trigger condition further comprises: an arrival time length of the first new data reaching the preset time length (see fig. 12, par. 0165-0167, discloses wherein a timer (preset time length) is started when packets arrives).

Claims 5, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Xu or Marchand as applied to claim 1, 17, 18 above, and further in view of 3GPP (3GPP document, “QoS Flow to DRB re-mapping” R2-1702614) and Susitaival et al. (EP 3141037 B1).

Regarding claim 5, 24, Loehr fails to disclose the method wherein the trigger condition comprises: detecting that a quality of service flow is re-mapped from a first data radio bearer to a second data radio bearer in a service data adaptation protocol layer, wherein the first data radio bearer and the second data radio bearer respectively correspond to different logical channel groups. 
3GPP discloses detecting that a quality of service flow is re-mapped from a first data radio bearer to a second data radio bearer in a service data adaptation protocol layer, wherein the first data radio bearer and the second data radio bearer respectively correspond to different 
Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include triggering the transmission of BSR when it is detected that a quality of service flow is re-mapped from a first data radio bearer to a second data radio bearer in a service data adaptation protocol layer, wherein the first data radio bearer and the second data radio bearer respectively correspond to different logical channel groups. 
The motivation for doing so would be to allow notifying the base station of changes in logical channel and changes in buffered data to avoid mismatching. 

Claims 6, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Xu or Marchand, 3GPP and Susitaival as applied to claim 5, 24 above, and further in view of Turtinen et al. (US 2020/0068427 A1).

Regarding claims 6, 25, Loehr fails to disclose but Turtinen discloses the method wherein the trigger condition further comprises: data of the quality of service flow being buffered in the service data adaptation protocol layer and not sent to a packet data convergence protocol layer (par. 0025, see also par. 0009 of the provisional application). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include not sending packets to PDCP layer as described by Turtinen. 
The motivation for doing so would be avoid receiving out of order packets. 

Claims 7, 26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Xu or Marchand as applied to claim 1, 17, 18 above, and further in view of Applicant admitted prior art (Official notice now taken as Applicant admitted prior art, referred to as AAPA).

Regarding claims 7, 26, 30, Loehr discloses the method wherein prior to determining whether the trigger condition of triggering to report the target BSR again is currently satisfied, further comprising: receiving the second preset value that are sent and configured for the terminal by the base station or receiving the first preset value, the preset time length are configured for the terminal by the base station (see par. 0213, discloses communication of threshold from BS to UE).
Loehr fails to disclose configuring the threshold or the first preset value or preset time length using radio resource control message. 
AAPA discloses that it is well known in the art to use radio resource control message for configuring a UE with parameter (previous official notice now AAPA).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a base station sending a radio resource control message configuring the terminal with the thresholds. 
The motivation for doing so would be to allow the terminal to be configured for triggering condition. 

Claims 8, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Xu or Marchand as applied to claim 1, 17, 18 above, and further in view of LG (3GPP document “Discussion on Buffer Status Reporting Procedure” previously cited in IDS).  

Regarding claims 8, 27, Loehr fails to disclose but LG discloses the method wherein the target BSR comprises a regular BSR or a padding BSR (see section 5.4.5, page 1,1st bullet).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the method wherein the target BSR comprises a regular BSR or a padding BSR as described by LG. 
The motivation for doing so would be to allow configuring the terminal for trigger based on the type of target BSR. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466